                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     BECKLEY DIVISION


ALEXANDER P. KELLEY,

                              Plaintiff,

v.                                                  CIVIL ACTION NO. 5:19-cv-00394

D. L. YOUNG, Warden, F.C.I. Beckley,

                              Defendant.



                         MEMORANDUM OPINION AND ORDER


       On May 20, 2019, the Plaintiff, proceeding pro se, filed a Complaint/Motion (Document 1

& 2 duplicate entry) in this matter. By Standing Order (Document 3) entered on that date, the

matter was referred to the Honorable Omar J. Aboulhosn, United States Magistrate Judge, for

submission to this Court of proposed findings of fact and recommendation for disposition, pursuant

to 28 U.S.C. § 636.

       On June 11, 2019, the Magistrate Judge submitted a Proposed Findings and

Recommendation (Document 4) wherein it is recommended that this Court dismiss the Plaintiff’s

Complaint/Motion (Document 1) and remove this matter from the Court’s docket. Objections to

the Magistrate Judge’s Proposed Findings and Recommendation were due by June 28, 2019, and

none were filed by either party.

       The Court is not required to review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

                                                1
to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985). Failure to file

timely objections constitutes a waiver of de novo review and a party’s right to appeal this Court’s

Order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989);

United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

       Accordingly, the Court ADOPTS and incorporates herein the findings and

recommendation of the Magistrate Judge as contained in the Proposed Findings and

Recommendation, and ORDERS that the Plaintiff’s Complaint/Motion (Document 1) be

DISMISSED and this matter be REMOVED from the Court’s docket.

       The Court DIRECTS the Clerk to send a certified copy of this Order to Magistrate Judge

Aboulhosn, counsel of record, and any unrepresented party.

                                             ENTER:           July 9, 2019




                                                2
